Hoke, J.,
after stating the case: Section 3333 of the Eevisal is in the following words: “If any person shall break or enter a dwelling-house of another otherwise than by a burglarious breaking; or shall break and enter a storehouse, shop, warehouse, banking house, counting house, or other building, where any merchandise, chattel, money, valuable security, or other personal property shall be; or shall break and enter any uninhabited house, with intent to commit a felony or other infamous crime therein; every such person shall be guilty of a felony, and imprisoned in the State’s Prison or county jail not less than four months, nor more than ten years.”
So fqr as the form is concerned, it has been held that under an indictment charging the capital crime of burglary, a conviction may be had of the offense constituted and described in this section of the Eevisal, and the question presented by this appeal is on the proper significance of the verdict rendered by the jury. This same law is in The Code of 1883, sec. 996, except that in the clause in section 996, “or shall break and enter any uninhabited house with intent to commit a felony or other infamous crime therein,” there is a semicolon between the words “'uninhabited house” and the words “with intent to commit a felony,” instead of a comma, the divisional pause in the present law. Construing the law as it appeared in section 996 of The Code, the Court has expressly held that the “intent to commit a felony or other infamous crime” was an essential ingredient of the offense (S. v. Christmas, 101 N. C., 749; S. v. McBride, 97 N. C., 393); and we are of opinion that a like construction *454should prevail in reference to the present statute. If the Legislature bad intended that tbe criminal purpose specified should be confined to the last substantive clause of the statute, to wit, the “breaking into an uninhabited house,” there was no occasion for a pause of any kind between these words and the criminal intent which follows; as a matter of strict interpretation, a comuna as well as a semicolon would serve to prevent such a meaning- and to attách the intent to all of the former clauses of the section. And if there were doubt about this as a mere matter of punctuation, the • character of the offense and serious nature of the punishment would impel the Court to its present conclusion. -This section of the Revisa! is grouped with the crime of burglary and other kindred offenses in which the technical “breaking” may be effected by lifting a latch or the turning of a knob, the house being otherwise closed (Clark’s Criminal Law (2d Ed.), p. 262) ; and it cannot be that the Legislature had any purpose to make it a felony where a wayfarer or a neighbor had so entered an unlocked shop or warehouse, seeking shelter from a storm or other hindrance.
Again, the first portion of this section is in the disjunctive, “If any one shall break or enter the dwelling-house of another,” the design evidently being to afford greater protection to the dwelling, and to hold such an entry a crime in itself, detached from the felonious intent in the later clause of the law, would make it a criminal offense to enter the dwelling of another for the most innocent purpose, even to make a social call. It is clear, therefore, that the present statute should receive the same construction as the former; that the crime is only committed when the houses designated are entered or broken into “with intent to commit a felony or other infamous crime therein”; and the verdict of the jury having negatived this, an essential feature of the crime, amounts to a verdict of not guilty.
It was not controverted on the argument for the State that this was the proper construction of the statute, but it was insisted that the verdict of the jury was irresponsive and insensate, and this being true, that the prisoner should be held for further trial on the present bill.
*455In Clark’s Criminal Procedure, p. 486, it is said: “A verdict is not bad for informality or clerical errors in tbe language of it, if it is sucb tbat'it can be clearly seen wbat is intended. It is to bave a reasonable intendment, and it is to receive a reasonable construction, and must not be avoided except from necessity.”
As far back as 7 N. C., p. 571, S. v. John Arrington, tbis principle was applied to a case where a defendant was indicted for borse stealing, and “tbe jury returned a verdict tbat tbe prisoner was not guilty of tbe felony and borse stealing, but guilty of a trespass. Tbe trial court desired tbem to reconsider their verdict and say guilty or not guilty, and no more, and tbe jury thereupon retired and returned a verdict of guilty generally,” and tbe Supreme Court on appeal ordered tbat tbe first finding of tbe jury be recorded as their verdict and tbe prisoner discharged; and in tbat case it was held further, “Tbat whenever a prisoner in terms or effect is acquitted by tbe jury, tbe verdict as returned by tbem should be recorded.” Tbis decision was referred to in terms of approval in S. v. Godwin, 138 N. C., 586, and was again applied in tbe subsequent case of S. v. Whisenant, 149 N. C., 515.
In tbe present case, tbe jury having expressly negatived tbe existence of any criminal intent on tbe part of tbe prisoner, and tbis, as we bave seen, being an essential constituent of tbe offense charged, it must be held as tbe correct deduction from these decisions tbat' tbe verdict is one of acquittal, and tbe motion of tbe prisoner for bis discharge should bave been allowed.
We bave been referred-to S. v. Hooker, 145 N. C., 582, as an authority directly opposed to our present position; but an examination of tbat case will disclose tbat tbis is not necessarily true. In Hooker's case tbe defendant bad been acquitted on an indictment for larceny of certain goods, and be was then tried on a bill for breaking, into a store with intent to steal the goods, and was convicted. ' On appeal, the question chiefly presented was whether tbe defendant’s plea. of former acquittal should be allowed by reason of.tbe first verdict. Tbe plea was *456held bad on tbe ground tbat these were two entirely separate and distinct offenses, and tbe acquittal of one was therefore no bar to tbe prosecution of the other. Having rested tbe decision on tbat ground, there was no cause to further construe tbe statute, and tbe portion of tbe opinion saying tbat tbe words of tbe present statute, “with intent to commit a felony or other infamous crime therein,” should only apply to a “breaking into an uninhabited bouse,” may well be considered as obiter dictum. As an authoritative construction of tbe statute, tbe position is not approved.
Reversed.